Citation Nr: 0114237	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  97-28 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include asbestosis, as secondary to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1947 to 
January 1950, November 1951 to September 1953, and from 
October 1961 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 1998 the Board, after adjudicating other issues 
then pending on appeal, remanded the issue of service 
connection for a pulmonary disorder, to include asbestosis, 
for further development.  The case has since been returned to 
the Board for further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA. However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran essentially asserts that service connection 
should be granted for his disability because it resulted from 
in-service asbestos exposure.  He has specified that he 
served aboard the "USS GUNNSTON," the "USS GEN MITCHELL," 
the "USS MARKAB," and the "USS KEPPLER."  He has contended 
that he was exposed to asbestos while he was aboard Navy 
ships.  He also indicated that he may have been exposed as a 
firefighter while on a Navy Base for fourteen months.  He has 
denied exposure to asbestos during his last period of service 
from 1961 to 1962.  

Service records show that the veteran was a seaman.  They 
establish that he was aboard ship on the USS GENERAL H.W. 
BUTNER for approximately one month; the USS GUNSTON from 
November 1948 to January 1950; the USS MARKAB from February 
1952 to August 1952; and the USS KEPPLER from August 1952 to 
August 1953.  

The veteran's primary diagnosis on recent VA examinations was 
chronic bronchitis.  It was determined that this was related 
to the veteran's history of smoking.  

However, the veteran has also been found to have findings 
consistent with asbestosis or asbestos-related pulmonary 
disease.  In December 1999 the August 1999 VA examiner 
concluded that it was likely that in-service exposure to 
asbestos "caused pulmonary disease of the nature of 
radiographic findings, which is of minimal clinical 
significance and minimal disability in this patient."  The 
examiner further noted that the veteran's primary functional 
limitation was due to chronic bronchitis which was found to 
not be an asbestos-related disease.  

The Board notes that the above opinion, as well as other VA 
examination findings regarding the veteran's pulmonary 
condition, appear to be based in part on a history of only 
in-service asbestos exposure.  

On VA examination in July 1999 the examiner noted that the 
veteran did not have any significant exposure to asbestos 
outside of the military.  No history of post-service asbestos 
exposure was noted by the August 1999 VA examiner.  In 
addition, contrary to what the service records indicate, the 
VA examiner appeared to find that the veteran was exposed to 
asbestos for most of his service from 1947 to 1953.  

In October 1996 the RO asked the veteran whether any of his 
jobs involved insulation trade or asbestos-related trade, and 
the veteran answered in the affirmative to this question.  

More significantly, the veteran reported a long history of 
shipyard-related work for several years between 1953 and 
1974.  In particular, he reported working for a shipyard from 
1964 to 1969 and for a shipbuilder from 1971 to 1973.  

In addition, subsequent to the above opinions the RO received 
records from the Social Security Administration (SSA) 
documenting the veteran's history as a shipping industry 
worker.  



In a report of history from Southland Hospital it was noted 
that the veteran worked for seven years at Ingall's 
Shipbuilding.  The SSA disability determination documents the 
veteran's vocational background as being a laborer in the 
ship building industry.  

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  M21-1, Part VI, 
para. 7.21b(1).  

High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  M21-1, 
Part VI, para. 7.21b(2).  

The previous VA examinations did not sufficiently address the 
veteran's history of post-service asbestos exposure, and its 
relationship, if any, to the veteran's asbestosis.  

Therefore a VA examination should be conducted that 
specifically addresses the issue of whether the veteran's 
current manifestations of asbestos-related pulmonary disease 
resulted from the veteran's post-service exposure to 
asbestos, as opposed to his in-service exposure to asbestos.  

In making this determination the Board notes that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  Id.  

On remand, the RO should also attempt to obtain the veteran's 
employment records from his time as a worker in the 
shipbuilding industry.  

Accordingly, this case is remanded for the following:  



1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  The RO should also attempt to obtain 
the veteran's employment-related records 
between 1953 and 1974.  In particular, it 
should request any employment records for 
jobs relating to the shipbuilding 
industry or other occupations deemed at 
risk for asbestos exposure.  This should 
include a request to Ingall's Shipyard.  
Any requests should also specifically 
request any documentation or records 
regarding occupational exposure to 
asbestos.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

4.  Following the above, the RO should 
schedule the veteran for a VA pulmonary 
examination conducted by an appropriate 
specialist, preferably one familiar with 
lung disabilities due to asbestos 
exposure, to ascertain the nature and 
etiology of his asbestos-related 
pulmonary disease.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history 
(particularly his in-service and post-
service history of asbestos exposure), 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
asbestos-related pulmonary disability, 
and if so, what is its nature?

(b) Is it at least as likely as not that 
the current asbestos-related pulmonary 
disability was incurred as a result of 
in-service exposure to asbestos, or is 
it more likely than not that the 
current asbestos-related pulmonary 
disability resulted from post-service, 
occupational exposure to asbestos, as 
opposed to in-service exposure to 
asbestos?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for a pulmonary disorder, to 
include asbestosis, as secondary to 
asbestos exposure.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


